TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00488-CV


Kimberly J. Reynolds, Appellant

v.


Kenneth James Reynolds, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT

NO. FM002304, HONORABLE JOHN HATHAWAY, JUDGE PRESIDING 






	On June 1, 2001, Kimberly J. Reynolds filed a notice of appeal.  She did not pay the
necessary filing fees for the appeal, nor did she make payment arrangements for the record.  In her
notice of appeal, she stated, "I have no money."  By letter of September 19, 2001, this Court notified
appellant that she needed to amend her notice of appeal to include a proper affidavit of indigence. 
Tex. R. App. P. 20 (requirements of affidavit of indigence); see In re J.W., 52 S.W.3d 730, 733 (Tex.
2001) (court should give opportunity to amend defective document before dismissing).  The letter
set a deadline of October 1, 2001, and informed appellant that if she did not either file a proper
affidavit or pay the necessary fees, the appeal would be dismissed.  To date, appellant has not
responded.  




	Accordingly, we dismiss the appeal.  Tex. R. App. P. 42.3(b), (c).


  
					Bea Ann Smith, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Dismissed for Want of Prosecution
Filed:   December 6, 2001
Do Not Publish